Bell, J.
While a justice’s court, as well as all other courts, may disregard and ignore any judgment that is absolutely void, and may treat it as a nullity whenever and wherever it comes into question or is sought to be enforced, neither a justice of the peace nor the court over which he presides has authority to entertain a proceeding to set aside a verdict or judgment rendered in such court, and there is no jurisdiction in either to pass upon a petition having for its sole purpose the obtaining of a judgment declaring a former judgment of the justice’s court to be null and void. Dalton City Co. v. Haddock, 54 Ga. 584 (1); Doughty v. Walker, 54 Ga. 595; Fontaine v. Bergen, 55 Ga. 410 (1, 2); Chapman v. Floyd, 68 Ga. 455 (1); Merry v. Wilds, 100 Ga. 425 (2) (28 S. E. 444); Bacon v. Jones, 117 Ga. 497 (43 S. E. 689); Mills v. Bell, 136 Ga. 687 (71 S. E. 1120). The petition for certiorari failed to show error, and the judge of the superior court properly refused to sanction the same.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

J. J. Bull & Son, for plaintiff in error.
John B. Guerry, contra.